 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 57 
In the House of Representatives, U. S.,

September 14, 2009
 
RESOLUTION 
A resolution recognizing the persistently high rates of drowning fatalities among children. 
 
 
Whereas the success of the United States Olympic swim team, including the record-breaking eight gold medals won by Michael Phelps, has brought great attention to swimming;  
Whereas a New York Times article entitled Despite Olympic Gold, Swimming Statistics Are Grim, highlighted the irony of the United States Olympic glory in light of a shocking number of drownings in the United States;  
Whereas the New York Times has also highlighted the discrepancies in swimming education between African-American children and White children in the article Everyone Into the Water;  
Whereas according to the Centers for Disease Control and Prevention (CDC), there were 3,582 unintentional and fatal drownings in the United States in 2005 representing an average of 10 drowning deaths each day;  
Whereas for every child who fatally drowns in the United States, there are four near-drowning incidents that require emergency care and can lead to brain damage resulting in permanent disabilities ranging from loss of memory to the loss of all basic functions;  
Whereas children are the most susceptible to fatal drowning incidents with one out of four victims being 14 years old or younger;  
Whereas drowning is the second most common unintentional cause of death among children ages 1 to 14;  
Whereas minority drowning rates greatly exceed the rates of White children;  
Whereas according to the CDC, the fatal drowning rate for African-American children between the ages of 5 and 14 is over three times higher than the rate for White children, and the rate for American Indian and Alaska Native children is over two times higher;  
Whereas according to a study by the University of Memphis, almost 60 percent of African-American and Latino children do not know how to swim as compared to roughly 30 percent of White children;  
Whereas long-existing stigmas regarding minorities and swimming have contributed to the lack of swimming education in minority communities, and nonswimming minority families are far less likely than nonswimming White families to enroll in swimming lessons;  
Whereas according to the United States Census Bureau, in 2007, 33.7 percent of African-Americans, 28.6 percent of Latinos, and 12.5 percent of Asian-Americans lived below the poverty line as compared to 10.1 percent of Whites, and swimming lessons can cost hundreds of dollars per course;  
Whereas the Virginia Graeme Baker Pool and Spa Safety Act was signed into law in December 2007 addressing the pressing need for increased pool and spa safety requirements and education to prevent accidental deaths by drowning;  
Whereas effective drowning prevention strategies require several approaches such as supervision, fully gated pools, CPR training, and swimming skills;  
Whereas the ability to swim is an important and essential skill, and according to Safe Kids USA, in order to help prevent drowning, children should be enrolled in swimming lessons as early as age 4 to learn how to float, tread water, and enter and exit the pool; and  
Whereas nonprofit initiatives, like the USA Swimming Foundation’s program Make A Splash, are working hard to meet the need for swimming lessons by partnering with local communities to offer all children access to swimming education: Now, therefore, be it  
 
That the House of Representatives— 
(1)expresses the importance of access to swimming lessons for all communities in the United States as an integral part of drowning prevention;  
(2)recognizes the danger of fatal unintentional drowning in the United States;  
(3)condemns the persistently high rates of fatal drowning among all children, and the particularly high rates of fatal drowning among minority children;  
(4)celebrates the passage of the Virginia Graeme Baker Pool and Spa Safety Act;  
(5)celebrates the work of initiatives like USA Swimming Foundation’s Make A Splash and Safe Kids USA to educate parents and caregivers on water safety and drowning prevention messages; and  
(6)encourages public and private funding to support current and future initiatives that provide all children access to swimming education.  
 
Lorraine C. Miller,Clerk.
